Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1, 4-11, and 14- 22 on the merits in response to the application filed on 10/30/2015.
Allowable Subject Matter
Claims 1, 4-11, and 14- 22 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 1, 11 and 19 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Free, Rodrigue, Gross, Mintz and Qian:
causing the CAD system operating on the computer system to select a supplier from the first and second potential suppliers as a function of the determined first and second capabilities of the first and second potential suppliers; 
causing a complexity module operating on the computer system to: query user data for requested delivery time; 
compare requested delivery time and manufacturing process steps to constraints data from the first and the second potential suppliers; 
and determine a notation for the first and the second potential supplier as a function of the comparison; causing the CAD system operating on the computer system to inform a user when the first capability of the first potential supplier and the first capability of the second potential supplier are tied, wherein method further comprises ranking the first and the second potential suppliers as a function of the notation;
Reasons for Eligibility under 35 USC 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection:
The claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving computing technology; solution rooted in computing technology - based on 
wherein identifying the discrete shape comprises calculating, from a plurality of points on the software model, a position of a point of the plurality of points in a three-dimensional space; 
causing the CAD system operating on the computer system to receive, by a graphical user interface (GUI), user inputted preferences including values for delivery and quality of manufacture; 
and causing the CAD system operating on the computer system to populate at least a portion of the GUI with information related to the selected supplier according to the user inputted preferences including values for delivery and quality of manufacture.
Thus, the limitations are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.


Notice of New Cited Art
Newly cited art, Qian, discloses comparing delivery time and other requirements for potential suppliers in Section II-“ There are some work on supplier selections and supplier involvement using Internet technologies. Barua, Ravindran, Whinston [4] describe how to choose appropriate supplier selection strategies for Internet-enabled supplier selections, such as sequential evaluation versus biding system, based on nature of the product and the buyer's expectations about supplier characteristics. … Akarte et al. [6] use eighteen criteria for casting supplier assessment in a Web-based supplier evaluation system. These criteria are classified into four groups: product development capability, manufacturing capability, quality capability, and cost and delivery. …Shi et al. [8] use the Web-based collaborative system to collect data to define the criteria of supplier selection and calculate the weight of criteria. The system also helps a company to evaluate the performance of all potential suppliers. Humphreys, Huang, and Cadden [9] provide a Web-based supplier evaluation tool for the product development process. The assessment tool for evaluating supplier involvement during product development includes four types of indices, namely, satisfaction index, flexibility index, risk index, and confidence index.”; Sec III-C-“ select appropriate suppliers based on the designer requirements and the suppliers' manufacturing shop capabilities.”; Sec III-F- “A Java servlet is used in the file upload in Fig. 7. Class FileUploadServlet uploads the design file to the CESS server. All suppliers' information stored in the CESS server is loaded as a new vector list object AllSupplier for supplier selection. DesignRFQBean. SupplierSelection compares the product geometry characteristics and RFQ with suppliers' manufacturing capabilities. Then, all qualified suppliers are saved into the vector list object QualifiedSupplierList. This process is a loop as shown in the figure. Fig. 8 shows the sequence diagram of the RFQ process. Design files are submitted by designers and saved into the CESS server.”; Sec V-“ Future work on the Web-based CESS system includes using new Web-based programming technology utilizing XML and CORBA. This can make the collaboration between the suppliers and designers easier and result in a faster communication with more reusable code. More supplier performance measures in addition to cost such as product quality and delivery time could be added for supplier selection.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Patricia Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE A WALTON/Examiner, Art Unit 3624      
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624